Citation Nr: 9925347	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
traumatic amputation to the right little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claim was 
denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

A review of the record shows that the veteran sustained a 
shell fragment wound to his fifth right finger in September 
1951, during his participation in the Korean Conflict.  His 
finger was partially amputated at that time.  Further 
debridement was subsequently carried out.  It is also noted 
in his service medical records that his finger had been 
amputated at the mid-portion of the proximal phalanx, and his 
condition was considered to be healed.  A 10 percent 
evaluation was assigned in a May 1954 rating action.  X-ray 
studies revealed an amputation at the proximal one-third of 
the proximal phalanx of the little finger.  An October 1995 
Board decision denied the veteran's claim that an evaluation 
greater than 10 percent was warranted for a right little 
finger disability.  

The veteran next submitted a claim in July 1997 for an 
increased evaluation of his disability.  He also submitted an 
outpatient treatment record, which appears to be from a VA 
facility; however, the printing is remarkably similar to the 
printing style used by the veteran in other statements.  That 
record states that "[the veteran] has a metacarpal resection 
with more than one-half the bone lost."  

Under these circumstances, the veteran should be afforded a 
current VA examination.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should inform the veteran that 
he may furnish, within a reasonable 
period of time, any additional evidence, 
to include but not limited to, private 
medical records, in support of his claim.

2.  Claims folder should be referred to 
the Director, VA Medical Center (VAMC), 
Miami, Florida.  The Director should ask 
Dr. Lucy Chua if she made the 7/1/97 
entry which stated that the veteran had a 
metacarpal resection with more than one-
half the bone lost.  

3.  The RO shall also schedule a VA 
medical examination, and a records 
review, and provide the examiner with the 
veteran's claims folder and a copy of 
this Remand.  

4.  The examiner should review the 
veteran's history as provided in his 
claims folder, and assess whether the 
veteran's right little finger disability 
is: (A) with metacarpal resection (more 
than one-half the bone lost), or (B) 
without metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.  All necessary studies shall be 
conducted at this time.  

5.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

6.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  

7.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





